Citation Nr: 0605795	
Decision Date: 03/01/06    Archive Date: 03/14/06	

DOCKET NO.  05-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic lung 
disability, including as a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission











REMAND

The veteran had active service with the United States Navy 
from March 1969 to January 1973.  In connection with the 
current appeal, the agency of original jurisdiction has 
conceded that the veteran was exposed to asbestos during his 
active service.  Pertinent post-service medical records 
indicate that chronic obstructive pulmonary disease (COPD) 
was initially diagnosed in 1997.  Subsequent clinical records 
reflect treatment for, and evaluation of, COPD and 
bronchitis.  

In particular, pulmonary function testing (PFT) completed in 
January 2003 disclosed a moderate obstructive lung defect.  
Further, chest X-rays taken in July 2003 showed a mild 
increase in lung markings bilaterally.  A computed tomography 
(CT) scan taken of the veteran's chest on the same day 
reflected mild pleural thickening in the hemithoraces 
posteriorly (which the examining radiologist felt "could be 
from prior asbestos exposure") but no evidence of any 
pleural calcifications or other nodular densities.  One week 
later in July 2003, another VA physician reviewed the results 
of the clinical testing and concluded that a diagnosis of 
significant clinical asbestosis could not be made.  In fact, 
this doctor rendered an ultimate opinion that "[i]t is . . . 
more likely than not that the veteran does not have 
asbestosis of the lungs."  In support of this conclusion, 
the physician explained that PFT revealed only very mild 
obstructive airway disease and that there was no evidence of 
any significant parenchymal involvement.  The doctor did note 
that the presence of mild pleural thickening might be caused 
by asbestos but explained that this finding does not actually 
represent a clinical disability.  

Significantly, however, this VA physician failed to render a 
medical opinion as requested as to whether any underlying 
current lung disability was related to the veteran's presumed 
asbestos exposure during his active military service.  In 
this regard, the Board notes that medical records dated after 
the VA physician's July 2003 opinion reflect continued 
treatment for COPD.  

Under such circumstances, the Board is of the opinion that 
further appellate consideration will be deferred and that 
this case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. for the following actions:  

1.  The veteran should be scheduled for a 
comprehensive VA examination of the lungs 
to determine the nature and extent of any 
current lung pathology.  All pertinent 
testing deemed appropriate should be 
conducted.  

In addition, all relevant pathology found 
on examination should be noted in the 
evaluation report.  It is specifically 
requested that the examiner review the 
veteran's claims folder (including recent 
clinical data contained therein) and 
render an opinion as to whether it is at 
least as likely as not that any current 
lung pathology may be attributed to the 
veteran's inservice asbestos exposure.  

2.  The AMC should then adjudicate the 
issue of entitlement to service 
connection for a chronic lung disability, 
to include as a result of asbestos 
exposure.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the AMC; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 38 U.S.C. §§ 5109B, 7112.  



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 

